Citation Nr: 1734075	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  10-19 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for left shoulder separation with traumatic arthritis on an extra-schedular basis.

2.  Entitlement to an initial rating in excess of 20 percent for cervical strain.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1976 to March 1979.

These matters are is before the Board of Veterans' Appeals (Board) on appeal of April 2009 and June 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

The Veteran testified at a hearing before a Veterans Law Judge (VLJ) of the Board in March 2013.  The law requires that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016).  However, the VLJ who conducted the March 2013 Board hearing is no longer employed by the Board.  In August 2014, the Veteran and his representative were sent a letter notifying them that the VLJ who presided over the March 2013 hearing is no longer employed by the Board, and offering another hearing before a different VLJ.  The letter further informed the Veteran that if no response was received within 30 days, the case would be reassigned to a different VLJ.  To date, the Veteran has not requested another hearing before a different VLJ.  As such, no further hearing is required at this time, and the Board has reassigned the case to the undersigned VLJ.

The Board remanded this case in October 2013 and September 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that these matters must be remanded for further development before a decision may be made on the merits.

Extra-Schedular Rating for Left Shoulder Separation with Traumatic Arthritis

In relevant part, the September 2014 Board remand directed the AOJ to refer the Veteran's case to the Director of Compensation Service for a ruling on entitlement to a higher rating for the service-connected left shoulder disability on an extra-schedular basis, and then readjudicate the issue in a supplemental statement of the case, if warranted.  A review of the record reveals that the case was referred to the Director of Compensation Service in November 2016 and that, in April 2017, the Director of Compensation Service provided a memorandum denying entitlement to an extra-schedular rating for the disability.  The AOJ then issued a supplemental statement of the case in May 2017.

However, a review of the May 2017 supplemental statement of the case reveals that the AOJ did not adjudicate the issue of entitlement to an extra-schedular rating for the service-connected left shoulder disability.  Rather, in the May 2017 supplemental statement of the case, the AOJ adjudicated the issue of entitlement to a higher rating for the service-connected left shoulder disability on a schedular basis only, and did not discuss the April 2017 memorandum in relation to the service-connected left shoulder disability.  The AOJ did, however, discuss the April 2017 memorandum in denying the Veteran entitlement to a TDIU, stating that the Director of Compensation Service "denied IU for extra-schedular evaluation under the provisions of § 3.321(b)(1) for the left shoulder disability."  The Board notes that the Director of Compensation Service did not discuss the issue of entitlement to a TDIU on an extra-schedular basis in the April 2017 memorandum.

Given that the May 2017 supplemental statement of the case did not adjudicate the issue on appeal, namely, entitlement to a higher rating for left shoulder separation with traumatic arthritis on an extra-schedular basis, the Board finds that it does not substantially complete the September 2014 Board remand directives.  Therefore, the matter must be remanded for compliance with those directives.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In adjudicating the issue on appeal on remand, the AOJ must discuss the April 2017 memorandum from the Director of Compensation Service.

Higher Initial Rating for Cervical Strain

The Veteran was most recently provided a VA examination as to the service-connected cervical strain in May 2015.  The report for that examination includes range-of-motion measurements for the Veteran's cervical spine.  It also reflects that the Veteran did not show evidence of pain with weight-bearing.  However, the examiner did not specify whether the range-of-motion measurements were taken on active motion or on passive motion.  In addition, the examiner did not indicate that she was unable to conduct both active and passive range-of-motion testing, or that such testing was not necessary or not possible.  Therefore, the examination report does not make clear the extent to which pain affects the Veteran's passive and active motion.

The final sentence of 38 C.F.R. § 4.59 provides, in relevant part, that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing . . . ."  Therefore, to be adequate for rating purposes, an examination of the joints must, whenever possible, include the results of the range-of-motion testing described in the final sentence of 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  In this case, the May 2015 examination report does not include results for both active and passive range-of-motion testing or a statement to the effect that such testing was not possible or is unnecessary in this case.  Therefore, the May 2015 VA examination is not adequate for rating purposes, and the case must be remanded so that the Veteran may be provided another examination to assess the current nature and severity of his service-connected cervical strain.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


TDIU

As to the Veteran's claim for entitlement to a TDIU, the Board finds that the outcome of the Veteran's appeals for increased ratings that are remanded herein could have a significant impact on his TDIU claim.  As such, the TDIU issue is inextricably intertwined with those issues.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Therefore, the Board finds that the appeals for increased ratings must be adjudicated by the AOJ prior to appellate consideration of entitlement to a TDIU.

The Board further observes that the Veteran currently does not meet the percentage requirements for entitlement to a TDIU.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  However, a TDIU may also be granted on an extra-schedular basis.  See 38 C.F.R. §4.16(b).  The Board again notes that, although the AOJ stated in the May 2017 supplemental statement of the case that the April 2017 memorandum from the Director of Compensation Service discussed entitlement to a TDIU on an extra-schedular basis, that memorandum actually includes no such discussion.  Therefore, on remand, if it is determined that the Veteran cannot secure or follow a substantially gainful occupation due to his service-connected disabilities but does not meet the percentage requirements set forth in 38 C.F.R. § 4.16(a), then the case must again be referred to the Director of Compensation Service for consideration of entitlement to a TDIU on an extra-schedular basis.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected cervical strain.  The examination should include all tests and evaluations deemed necessary by the examiner.  The examiner should report all manifestations related to that disability.  The record and a copy of this remand must be made available to the examiner.

Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), and 38 C.F.R. § 4.59 (2016), the examiner should record the results of range-of-motion testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing for the cervical spine.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examination results should be recorded using VA Form 21-0960M-13, May 2013, Neck (Cervical Spine) Conditions Disability Benefits Questionnaire (DBQ), or any other form or DBQ that provides all of the same information as "Section V - Pain" of VA Form 21-0960M-13, May 2013.

In recording the ranges of motion for the Veteran's cervical spine, the examiner should note whether upon repetitive motion there is any pain, weakened movement, excess fatigability, or incoordination of movement, and whether there is likely to be additional functional loss due to pain on use, weakened movement, excess fatigability, or incoordination over time.  The examiner should also indicate whether the Veteran experiences additional functional loss during flare-ups of the service-connected cervical spine disability.  If there is no pain, no limitation of motion, and/or no limitation of function, such facts must be noted in the report.

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use over time or during flare-ups in the service-connected cervical spine disability.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range-of-motion loss, if possible.  If the Veteran indicates that he is not currently experiencing a flare-up at the time of the examination, the examiner should estimate any additional functional loss during flare-ups or on repeated use, if feasible.  If it is not feasible to determine, even by estimation, the extent to which the Veteran experiences additional functional loss on repeated use over time or during flare-ups without resorting to speculation, the examiner must provide an explanation for why this is so.

The examiner must provide a complete rationale for any opinion expressed.

2.  After completion of the above, readjudicate the issues remaining on appeal based on a review of the expanded record, including the evidence entered since the most recent supplemental statement of the case.  In readjudicating the claim for entitlement to a higher rating for the service-connected left shoulder disability on an extra-schedular basis, the AOJ must consider the April 2017 memorandum from the Director of Compensation Service.  In adjudicating the claim for entitlement to a TDIU, consideration should be given to whether a TDIU may be granted on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), to include, if warranted, referral of the matter to the Director of the Compensation Service.  In that regard, the AOJ should note that the April 2017 memorandum from the Director of Compensation service does not discuss the issue of entitlement to a TDIU on an extra-schedular basis under 38 C.F.R. § 4.16(b).  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




